 

 

 

 

 

 

Exhibit 10.16

 

 

 

 

IDAHO POWER COMPANY



SECURITY PLAN FOR
SENIOR MANAGEMENT EMPLOYEES II



 

 

 

 

 

 

 

 

 

Effective January 1, 2005
(Amended and Restated November 19, 2009)



 

--------------------------------------------------------------------------------

 


 

 

table of contents

                                                                                                                                             

 

 

                                                                                                                    
Page

 

 

ARTICLE I

 

 

PURPOSE; EFFECTIVE DATE

1

ARTICLE II

 

 

DEFINITIONS

1

 

2.1

Actuarial Equivalent

1

 

2.2

Administrative Committee

1

 

2.3

Affiliate

1

 

2.4

Beneficiary

1

 

2.5

Board

2

 

2.6

Change in Control

2

 

2.7

Change in Control Period

3

 

2.8

Code

3

 

2.9

Company

3

 

2.10

Compensation Committee

3

 

2.11

Compensation

3

 

2.12

Disability

3

 

2.13

Early Retirement Date

3

 

2.14

Employer

4

 

2.15

Final Average Monthly Compensation

4

 

2.16

Normal Form of Benefit

4

 

2.17

Normal Retirement Date

4

 

2.18

Participant

4

 

2.19

Plan Year

4

 

2.20

Retirement

4

 

2.21

Retirement Plan

4

 

2.22

Security Plan Retirement Benefit

4

 

2.23

Separation from Service

4

 

2.24

Target Retirement Percentage

4

 

2.25

Termination Date

4

 

2.26

Years of Participation

4

ARTICLE III

 

 

PARTICIPATION AND VESTING

5

 

3.1

Eligibility

5

 

3.2

Vesting

5

 

 

 

 

 

 

 

 

 

3.3

Change in Employment Status

5

 

3.4

Non-Participating Affiliate

5

ARTICLE IV

 

 

SURVIVOR BENEFITS

5

 

4.1

Pre-termination Survivor Benefits

5

 

4.2

Post-termination Survivor Benefit

6

ARTICLE V

 

 

SECURITY PLAN RETIREMENT BENEFITS

7

 

5.1

Normal Retirement Benefit

7

 

5.2

Early Retirement Benefit

7

 

5.3

Early Retirement Factor

8

 

5.4

Early Termination Benefits

8

 

5.5

Separation from Service After Change in Control

9

 

5.6

Form of Payment

9

 

5.7

Code Section 162(m) Delay

10

 

5.8

Payment to Specified Employees

10

ARTICLE VI

 

 

OTHER RETIREMENT PROVISIONS

10

 

6.1

Disability

10

 

6.2

Withholding Payroll Taxes

10

 

6.3

Payment to Guardian

10

ARTICLE VII

 

 

BENEFICIARY DESIGNATION

11

 

7.1

Beneficiary Designation

11

 

7.2

Effect of Payment

11

ARTICLE VIII

 

 

ADMINISTRATION

11

 

8.1

Administrative Committee Duties

11

 

8.2

Indemnity of Administrative Committee

12

ARTICLE IX

 

 

CLAIMS PROCEDURE

12

 

9.1

Claim

12

 

9.2

Denial of Claim

12

 

9.3

Review of Claim

12

 

9.4

Final Decision

13

ARTICLE X

 

 

TERMINATION, SUSPENSION OR AMENDMENT

13

 

10.1

Termination, Suspension or Amendment of Plan

13

 

 

 

 

 

10.2

Change in Control

13

ARTICLE XI

 

 

MISCELLANEOUS

13

 

11.1

Unfunded Plan

13

 

11.2

Unsecured General Creditor

13

 

11.3

Trust Fund

14

 

11.4

Nonassignability

14

 

11.5

Not a Contract of Employment

14

 

11.6

Governing Law

14

 

11.7

Validity

14

 

11.8

Notice

14

 

11.9

Successors

14

 

 

iii

--------------------------------------------------------------------------------

 


 

 

 

 

IDAHO POWER COMPANY
SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES II



EFFECTIVE JANUARY 1, 2005
(Amended and Restated November 20, 2008)
(Amended and Restated November 19, 2009)



ARTICLE I

PURPOSE; EFFECTIVE DATE



The purpose of this Security Plan for Senior Management Employees II (the
“Plan”) is to provide supplemental retirement benefits for certain key employees
of Idaho Power Company, its subsidiaries and affiliates.  It is intended that
the Plan will aid in attracting individuals of exceptional ability and retain
those critical to the operation of the Company, by providing them with these
benefits.  The effective date of this Plan is January 1, 2005.  It is intended
to be compliant with Section 409A of the Internal Revenue Code, which was added
by the American Jobs Creation Act of 2004, effective January 1, 2005.  It
continues the program of supplemental retirement benefits provided under the
Security Plan for Senior Management Employees I, which provides benefits that
are grandfathered under Section 409A of the Internal Revenue Code.

ARTICLE II

DEFINITIONS

As used in this Plan, the following terms shall be defined as stated in this
Article, as interpreted by the Administrative Committee pursuant to its
authority granted by Section 8.1 of this Plan.

2.1              Actuarial Equivalent.  “Actuarial Equivalent” shall mean
equivalence in value between two (2) or more forms and/or times of payment based
on a determination by an actuary chosen by the Company using generally accepted
actuarial assumptions, methods and factors as used in the Retirement Plan of
Idaho Power Company which may be amended from time to time.

2.2              Administrative Committee.  “Administrative Committee” shall
mean the Fiduciary Committee appointed by the Compensation Committee pursuant to
Section 8.1 hereof and the Chief Executive Officer of the Company.

2.3              Affiliate.  “Affiliate” shall mean a business entity that is
affiliated in ownership with the Company and is recognized as an Affiliate by
the Company for the purposes of this Plan.

1

--------------------------------------------------------------------------------

 


 

 

 

 

2.4              Beneficiary.  “Beneficiary” shall mean the person, persons or
entity designated by the Participant pursuant to Article VII to receive any
benefits payable under the Plan.  Each such designation shall be made in a
written instrument filed with the Administrative Committee and shall become
effective only when received, accepted and acknowledged in writing by the
Administrative Committee or its designee.

2.5              Board.  “Board” shall mean the Board of Directors of the
Company.

2.6              Change in Control.  “Change in Control” shall mean any of the
following events:

2.6.1        any person (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Section
13(d) of the Exchange Act, excluding (a) IDACORP, Inc. or any Subsidiary, (b) a
corporation or other entity owned, directly or indirectly, by the stockholders
of IDACORP, Inc. immediately prior to the transaction in substantially the same
proportions as their ownership of stock of IDACORP, Inc., (c) an employee
benefit plan (or related trust) sponsored or maintained by IDACORP, Inc. or any
Subsidiary or (d) an underwriter temporarily holding securities pursuant to an
offering of such securities (“Exchange Act Person”)) is the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 20% or
more of the combined voting power of the then outstanding voting securities
eligible to vote generally in the election of directors of IDACORP, Inc.;
provided, however, that no Change in Control will be deemed to have occurred as
a result of a change in ownership percentage resulting solely from an
acquisition of securities by IDACORP, Inc.;

2.6.2        consummation of a merger, consolidation, reorganization or share
exchange, or sale of all or substantially all of the assets, of IDACORP, Inc. or
the Company (a “Qualifying Transaction”), unless, immediately following such
Qualifying Transaction, all of the following have occurred: (a) all or
substantially all of the beneficial owners of IDACORP, Inc. immediately prior to
such Qualifying Transaction beneficially own in substantially the same
proportions, directly or indirectly, more than 50% of the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors of the corporation or other entity resulting from such
Qualifying Transaction (including, without limitation, a corporation or other
entity which, as a result of such transaction, owns IDACORP, Inc. or all or
substantially all of IDACORP, Inc.’s assets either directly or through one or
more subsidiaries) (as the case may be, the “Successor Entity”), (b) no Exchange
Act Person is the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 20% or more of the combined voting power of the
then outstanding voting securities eligible to vote generally in the election of
directors of the Successor Entity and (c) at least a majority of the members of
the board of directors of the Successor Entity are Incumbent Directors;

2.6.3        a complete liquidation or dissolution of IDACORP, Inc. or the
Company; or

2

--------------------------------------------------------------------------------

 


 

 

 

 

2.6.4        within a 24-month period, individuals who were directors of the
Board of Directors of IDACORP, Inc. (the “IDACORP Board of Directors”)
immediately before such period (“Incumbent Directors”) cease to constitute at
least a majority of the directors of the IDACORP Board of Directors; provided,
however, that any director who was not a director of the IDACORP Board of
Directors at the beginning of such period shall be deemed to be an Incumbent
Director if the election or nomination for election of such director was
approved by the vote of at least two-thirds of the directors of the IDACORP
Board of Directors then still in office (a) who were in office at the beginning
of the 24-month period or (b) whose election or nomination for election was so
approved, in each case, unless such individual was elected or nominated as a
result of an actual or threatened election contest or as a result of an actual
or threatened solicitation of proxies or consents by or on behalf of any
Exchange Act Person other than the IDACORP Board of Directors.

For avoidance of doubt, transactions for the purpose of dividing the Company’s
assets into separate distribution, transmission or generation entities or such
other entities as IDACORP, Inc. or the Company may determine shall not
constitute a Change in Control unless so determined by the IDACORP Board of
Directors.  For purposes of this definition, the term “Subsidiary” shall mean
any corporation of which more than 50% of the outstanding stock having ordinary
voting power to elect a majority of the board of directors of such corporation
is now or hereafter owned, directly or indirectly, by IDACORP, Inc.

2.7              Change in Control Period.  “Change in Control Period” shall
mean the period beginning with a Change in Control, as defined in Section 2.6,
and ending 24 months following the consummation of a Change in Control.

2.8              Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.

2.9              Company.  “Company” shall mean the Idaho Power Company, an
Idaho corporation, its successors and assigns.

2.10          Compensation Committee.  “Compensation Committee” shall mean the
Board committee assigned responsibility for administering executive
compensation.

2.11          Compensation.  “Compensation” shall mean the base salary and
annual bonus (not to exceed one (1) times base salary for the year in which the
bonus was paid) paid to a Participant and considered to be “wages” for purposes
of federal income tax withholding.  Compensation shall be calculated before
reduction for any amounts deferred by the Participant pursuant to any plan
sponsored by the Employer which permits deferral of current compensation. 
Compensation does not include long-term incentive compensation in any form,
expense reimbursements, or any form of non-cash compensation or benefits.  A
Participant who elects an accelerated distribution under the Security Plan for
Senior Management Employees I, shall not be credited with any additional
Compensation under this Plan beginning on the effective date of the accelerated
distribution.

2.12          Disability.  “Disability” shall mean that a Participant is
eligible to receive benefits under the Long-Term Disability Program maintained
by the Employer.

2.13          Early Retirement Date.  “Early Retirement Date” shall mean a
Participant’s Termination Date, if such Termination Date occurs on or after such
Participant’s:

2.13.1    attainment of age fifty-five (55); or

3

--------------------------------------------------------------------------------

 


 

 

 

 

2.13.2    completion of thirty (30) years of Credited Service under the
Retirement Plan but prior to Participant’s Normal Retirement Date.

2.14          Employer.  “Employer” shall mean the Company. Final Average
Monthly Compensation.  “Final Average Monthly Compensation” shall mean the
Compensation received by the Participant during any sixty (60) consecutive
months (during the last ten (10) years of employment) for which the
Participant’s compensation was the highest divided by sixty (60).  In
determining Final Average Monthly Compensation, annual bonuses shall be
allocated equally to the months in which they were paid.  Final Average Monthly
Compensation shall not include any Compensation payable to a Participant
pursuant to a written severance agreement with the Employer.

2.15          Normal Form of Benefit.  “Normal Form of Benefit” shall mean the
normal form of monthly retirement benefit provided under Section 3.01 of the
Employer’s Retirement Plan.

2.16          Normal Retirement Date.  “Normal Retirement Date” shall mean a
Participant’s Termination Date if the Termination Date occurs on or after the
date the Participant attains age sixty-two (62).

2.17          Participant.  “Participant” shall mean any individual who is
participating in or has participated in this Plan as provided in Article III.

2.18          Plan Year.  “Plan Year” shall mean the calendar year.

2.19          Retirement.  “Retirement” shall mean a Participant’s Separation
from Service at the Participant’s Early Retirement Date or Normal Retirement
Date, as applicable.

2.20          Retirement Plan.  “Retirement Plan” shall mean The Retirement Plan
of Idaho Power Company as may be amended from time to time.

2.21          Security Plan Retirement Benefit.  “Security Plan Retirement
Benefit” shall mean the benefit determined under Article V of this Plan.

2.22          Separation from Service.  “Separation from Service” shall mean
“separation from service,” as that term is used in Section 409A(a)(2)(A)(i) of
the Code.

2.23          Target Retirement Percentage.

2.23.1      For Participants of this Plan as of December 31, 2009, “Target
Retirement Percentage” shall equal six percent (6%) for each of the first ten
(10) Years of Participation plus an additional one percent (1%) for each Year of
Participation, exceeding ten (10).  The maximum Target Retirement Percentage for
these Participants shall be seventy-five percent (75%).

4

--------------------------------------------------------------------------------

 


 

 

 

 

2.24.2   For Participants who become eligible to participate in the Plan on or
after January 1, 2010, “Target Retirement Percentage” shall equal five percent
(5%) for each of the first ten (10) Years of Participation plus an additional
one percent (1%) for each Year of Participation exceeding ten (10).  The maximum
Target of Retirement Percentage for these Participants shall be sixty-five
percent (65%).

2.24.3  Effective January 1, 2018, Participants who are officers of the Company
and Participants who are in a job classification with a pay grade of S4 will
accrue benefits according to the formula set forth in paragraph 2.24.2.  This
change to the applicable benefit formula shall not, in any way, change or alter
the status of a Participant’s accrued benefits as of December 31, 2017.

2.24.4  Effective January 1, 2018, all Participants, other than officers of the
Company and Participants who are in a job classification with a pay grade of S4,
will have no increase to their Target Retirement Percentage.  Although
participation in the Plan by these Participants may continue beyond January 1,
2018, the Target Retirement Percentage accrued through this Plan will be frozen
as of December 31, 2017.

2.24          Termination Date.  “Termination Date” shall mean the date the
Participant experiences a Separation from Service (other than due to death) by
resignation, discharge, Retirement or any other method.

2.25          Years of Participation.  “Years of Participation” shall be twelve
(12) month periods, and portions thereof, which shall begin on the earlier of
the date an individual, who has been designated by the Employer, is approved by
Administrative Committee pursuant to Section 3.1, or the date designated by the
Administrative Committee, and shall end on the earlier of a Participant’s death,
Termination Date, or the date the Participant experiences a change in status, as
provided in Sections 3.3 and 3.4.  Partial Years of Participation, if any, shall
be used in determining benefits under this Plan.  Years of Participation under
the Security Plan for Senior Management Employees I, if any, shall be included
in determining the total Years of Participation.  A Participant who elects an
accelerated distribution under the Security Plan for Senior Management Employees
I, shall cease to earn Years of Participation under this Plan on the effective
date of the accelerated distribution.

ARTICLE III

PARTICIPATION AND VESTING

3.1              Eligibility.  Effective January 1, 2010, eligibility to
participate in the Plan is limited to officers of the Employer and employees who
are in job classifications with a pay grade of S4.  Key employees who as of
January 1, 2005 are participants in the Security Plan for Senior Management
Employees I, shall be Participants in this Plan on January 1, 2005, the
effective date of this Plan.  A key employee who, as of December 31, 2009, is a
Participant in this Plan shall maintain eligibility to participate in this Plan,
so long as the Participant maintains  a senior manager or officer pay grade
during the Participant’s continuous employment with Employer.

3.2              Vesting of Benefits.  For Participants who became eligible to
participate in this Plan on or after January 1, 2010, the following vesting
schedule applies to all benefits accrued through this Plan:

5

--------------------------------------------------------------------------------

 


 

 

 

 

 

Years of Participations

Vested Percentage

Less than 5 years

0%

5 years or more

100%

 

All Participants who, as of December 31, 2009, participate in this Plan shall be
one hundred percent (100%) vested with all benefits earned through continuous
employment with Employer.

3.3              Change in Employment Status.  If the Employer determines that a
Participant’s employment performance or classification is no longer at a level
which deserves participation in this Plan, but the Participant has not
experienced a Separation from Service, participation herein and eligibility to
receive benefits hereunder shall be limited to the Participant’s accrued benefit
as of the date of the change in employment status.  In such an event, the
benefits payable to the Participant shall be based solely on the Participant’s
Years of Participation and Final Average Monthly Compensation as of such date. 
A Participant, who is not continuing participation in this Plan under this
Section, will not have benefits determined nor receive benefits under Article V
until the first to occur of his or her death or Termination Date.

3.4              Non-Participating Affiliate.  A Participant, who subsequently
is transferred to an Affiliate, may be allowed to continue participation under
the Plan subject to the approval of the Administrative Committee.  A
Participant, who is not allowed to continue participation in this Plan, will not
have benefits determined nor receive benefits under Article V until the first to
occur of his or her death or Termination Date.

ARTICLE IV 

SURVIVOR BENEFITS

4.1              Pre-termination Survivor Benefits.  If a Participant dies
before his or her Termination Date, the Employer shall pay a survivor benefit to
such Participant’s Beneficiary as follows:

4.1.1        Amount.  The pre-termination survivor benefit shall be an Actuarial
Equivalent amount (determined pursuant to Section 4.1.2) equal to sixty-six and
two-thirds percent (66 2/3%) of the retirement benefit calculated under Section
5.1 assuming retirement occurred at the later of age sixty-two (62) or date of
death.  Final Average Monthly Compensation and the Retirement Plan benefit shall
be determined as of the date of the Participant’s death.  For purposes of this
Section 4.1.1, the Retirement Plan benefit shall be the accrued benefit
determined as of the date of death as defined in the Retirement Plan.

6

--------------------------------------------------------------------------------

 


 

 

 

 

4.1.2        Payment.  The pre-termination survivor benefit shall be paid in a
lump sum to the spouse of the Participant or, if the Participant is unmarried on
the date of death, to the Participant’s Beneficiary (other than the
Participant’s spouse).  Payment shall be made as soon as practicable (but in all
events within 90 days) after the Participant’s death.  If the payment is to the
Participant’s spouse, the lump sum payment shall be the Actuarial Equivalent of
the monthly payments that would have been made assuming the spouse received the
pre-termination survivor benefit for the life of the spouse beginning on the
first day of the month coincident with or following the date of death; provided,
however, that if the spouse’s date of birth is more than ten (10) years after
the Participant’s date of birth, the assumed monthly benefit shall be reduced
using the Actuarial Equivalent factors to reflect the number of years over ten
(10) the spouse is younger than the Participant.  If the payment is to the
Participant’s Beneficiary (other than the Participant’s spouse), the lump sum
payment shall be the Actuarial Equivalent of the monthly payments that would
have been made assuming an individual the same age as the Participant had
received the pre-termination survivor benefit for the life of the individual
beginning on the first day of the month coincident with or following the date of
death.

4.2              Post-termination Survivor Benefit.

4.2.1        Death Prior to Commencement of Benefits.  If a Participant dies
prior to commencement of benefits but on or after his or her Termination Date:

(a)                Amount.  The amount of the post-termination survivor benefit
shall be an Actuarial Equivalent amount (determined pursuant to Section
4.2.1(b)) equal to sixty-six and two thirds percent (66 2/3%) of the retirement
benefit payable to the Participant.

(b)               Payment.  The post-termination survivor benefit shall be paid
in a lump sum to the spouse of the Participant or, if the Participant is
unmarried on the date of death, to the Participant’s Beneficiary (other than the
Participant’s spouse).  Payment shall be made as soon as practicable (but in all
events within 90 days) after the Participant’s death.  If the payment is to the
Participant’s spouse, the lump sum payment shall be the Actuarial Equivalent of
the monthly payments that would have been made assuming the spouse received the
post-termination survivor benefit for the life of the spouse beginning on the
first day of the month coincident with or following the date of death; provided,
however, that if the spouse’s date of birth is more than ten (10) years after
the Participant’s date of birth, the assumed monthly benefit shall be reduced
using the Actuarial Equivalent factors to reflect the number of years over ten
(10) the spouse is younger than the Participant.  If the payment is to the
Participant’s Beneficiary (other than the Participant’s spouse), the lump sum
payment shall be the Actuarial Equivalent of the monthly payments that would
have been made assuming an individual the same age as the Participant had
received the post-termination survivor benefit for the life of the individual
beginning on the first day of the month coincident with or following the date of
death.

4.2.2        Death After Commencement of Benefits.  If a Participant dies after
commencement of benefits, a survivor benefit will be paid only if, and to the
extent provided for, under the form of benefit elected by the Participant
pursuant to Section 5.6.

7

--------------------------------------------------------------------------------

 


ARTICLE V

SECURITY PLAN RETIREMENT BENEFITS

 

 

 

 

5.1              Normal Retirement Benefit.  If a Participant’s Separation from
Service occurs at a Normal Retirement Date, the Employer shall pay to the
Participant a monthly Security Plan Retirement Benefit beginning the first day
of the month following the Normal Retirement Date.  Payment of this benefit
cannot be deferred.  The monthly Security Plan Retirement Benefit shall equal
the Target Retirement Percentage multiplied by the Participant’s Final Average
Monthly Compensation, less

(a)      the Participant’s retirement benefit, if any, under the Retirement
Plan, assuming such retirement benefit were paid as a single life annuity
commencing when payments commence under this Plan (regardless of the form of
benefit actually selected by the Participant and regardless of when benefits
actually commence under the Retirement Plan) and

(b)      the Participant’s retirement benefit (before any adjustment due to an
accelerated distribution pursuant to Section 7.4 thereof), if any, under the
Security Plan for Senior Management Employees I, assuming such retirement
benefit were paid as a single life annuity commencing when payments commence
under this Plan (regardless of the form of benefit actually selected by the
Participant and regardless of when benefits actually commence under the Security
Plan for Senior Management Employees I).

5.2              Early Retirement Benefit.  If a Participant’s Separation from
Service occurs on or after an Early Retirement Date, the Employer shall pay to
the Participant a monthly Security Plan Retirement Benefit beginning the first
day of the month following the Early Retirement Date.  Payment of this benefit
cannot be deferred.  The monthly Security Plan Retirement Benefit shall be equal
to the Target Retirement Percentage, multiplied by the Early Retirement Factor
and by the Participant’s Final Average Monthly Compensation, less

(a)      the Participant’s retirement benefit, if any, under the Retirement
Plan, assuming such retirement benefit were paid as a single life annuity
commencing when payments commence under this Plan (regardless of the form of
benefit actually selected by the Participant and regardless of when benefits
actually commence under the Retirement Plan) and

(b)      the Participant’s retirement benefit (before any adjustment due to an
accelerated distribution pursuant to Section 7.4 thereof), if any, under the
Security Plan for Senior Management Employees I, assuming such retirement
benefit were paid as a single life annuity commencing when payments commence
under this Plan (regardless of the form of benefit actually selected by the
Participant and regardless of when benefits actually commence under the Security
Plan for Senior Management Employees I).

5.3              Early Retirement Factor.  If a Participant’s Separation from
Service occurs before the Participant’s Normal Retirement Date, the Target
Retirement Percentage shall be multiplied by one (1) of the following Early
Retirement Factors.

8

--------------------------------------------------------------------------------

 


 

 

 

 

 

Exact Age When

Early Retirement

Payments Begin

Factor

62

100%

61

96%

60

92%

59

87%

58

82%

57

77%

56

72%

55

67%

54

62%

53

57%

52

52%

51

47%

50

42%

49

38%

48

34%

 

Early Retirement Factors will be prorated to reflect retirement based on
completed months rather than exact age.

 

5.4              Early Termination Benefits.  If a Participant’s Separation from
Service occurs prior to his or her death, prior to his or her Early Retirement
Date, and not within a Change in Control Period, the Employer shall pay to the
Participant, commencing on the first day of the month following the
Participant’s fifty-fifth (55th) birthday, the Security Plan Retirement Benefit
as determined under this section.  Payment of this benefit cannot be deferred.

5.4.1        The Target Retirement Percentage shall be calculated based upon the
Participant’s Years of Participation and then multiplied by a fraction equal to
the Participant’s Years of Participation divided by the Years of Participation
the Participant would have had at the Normal Retirement Date if the Participant
had continued to be employed by the Employer to age sixty-two (62).  The
adjusted Target Retirement Percentage shall be multiplied by the factor
described in Section 5.3 for each month between the Participant’s benefits
commencement date (age 55) and age sixty-two (62).

5.4.2        The Early Termination Benefit shall be reduced by

(a)        the Participant’s retirement benefit, if any, under the Retirement
Plan, assuming such retirement benefit were paid as a single life annuity
commencing when payments commence under this Plan (regardless of the form of
benefit actually selected by the Participant and regardless of when benefits
actually commence under the Retirement Plan) and

(b)        the Participant’s retirement benefit (before any adjustment due to an
accelerated distribution pursuant to Section 7.4 thereof), if any, under the
Security Plan for Senior Management Employees I, assuming such retirement
benefit were paid as a single life annuity commencing when payments commence
under this Plan (regardless of the form of benefit actually selected by the
Participant and regardless of when benefits actually commence under the Security
Plan for Senior Management Employees I).

9

--------------------------------------------------------------------------------

 


 

 

 

 

5.5              Separation from Service After Change in Control.  If a
Participant’s Separation from Service occurs within the Change in Control Period
prior to his or her Normal Retirement Date, the Participant shall receive the
Early Retirement Benefit calculated with the Early Retirement Factors set forth
in 5.3.  If the Separation from Service occurs on or after an Early Retirement
Date, the Early Retirement Benefit shall commence on the first day of the month
following the Early Retirement Date.  If the Separation from Service occurs
prior to an Early Retirement Date, the Early Retirement Benefit shall commence
on the first day of the month following the Participant’s fifty-fifth (55th)
birthday.  Payment of this benefit cannot be deferred.

5.6              Form of Payment.  The Security Plan Retirement Benefit shall be
paid as a single life annuity for the lifetime of the Participant.

5.6.1        The Participant may also elect to receive Actuarial Equivalent
payments in one of the forms of benefit listed below:

(a)                A joint and survivor annuity with payments continued to the
surviving spouse at an amount equal to two-thirds (2/3) of the Participant’s
benefit.

(b)               A joint and survivor annuity with payments continued to the
surviving spouse at an amount equal to the Participant’s benefit.

(c)                A single life annuity, if the Participant had previously
elected one of the joint and survivor annuity options listed above.

5.6.2        If the Actuarial Equivalent of the Security Plan Retirement Benefit
is less than $10,000 (or, if less, the then applicable dollar amount under
Section 402(g)(1)(B) of the Code), the Administrative Committee may direct that
the Participant’s benefit be paid as a lump sum as soon as practicable (but in
all events within 90 days) after the Participant’s Termination Date.

5.6.3        The election to receive benefits in a different form of payment may
be made at any time prior to commencement of payment.

5.7              Code Section 162(m) Delay.  If the Administrative Committee
reasonably anticipates that the Company’s deduction with respect to a payment
would be limited or eliminated by application of Code Section 162(m) if the
payment were made as scheduled, the Administrative Committee may unilaterally
delay the time of the making or commencement of payment, provided such payment
will be made either during the first year in which the Administrative Committee
reasonably anticipates (or should reasonably anticipate) that if the payment is
made during such year the deduction of the payment will not be barred by
application of Code Section 162(m) or during the period beginning with the date
of the Participant’s Separation from Service and ending on the later of the last
day of the Company’s tax year in which the Separation from Service occurs or the
15th day of the third month following the date of the Separation from Service;
provided, further, that the provisions of this Section 5.7 shall be applied in
accordance with the rules relating to delay of payments subject to Code Section
162(m) as contained in Treasury Regulation Section 1.409A-2(b)(7)(i).  No
election may be provided to the Participant with respect to the timing of a
payment pursuant to this Section 5.7.

10

--------------------------------------------------------------------------------

 


 

 

 

 

5.8       Payment to Specified Employees.  Notwithstanding anything to the
contrary contained herein, if a Participant is deemed on his or her Termination
Date to be a “specified employee” (as that term is used in Code Section
409A(a)(2)(B)), as determined under the Company’s policy for determining
specified employees, no payments shall be made under the Plan due to the
Participant’s Separation from Service before the date that is 6 months following
the Participant’s Separation from Service or, if earlier, the date of the
Participant’s death, and any amounts accumulated during such period shall be
paid in a lump sum payment to the Participant on the first business day
following the date that is six months after the Participant’s Separation from
Service or, if the Participant dies during such six month period, to the
Participant’s Beneficiary within 60 days after the date of the Participant’s
death.  Any remaining payments and benefits due under the Plan shall be paid or
provided in accordance with the normal payment dates specified for them herein.

ARTICLE VI

OTHER RETIREMENT PROVISIONS

6.1              Disability.  During a period of Disability, a Participant will
continue to accrue Years of Participation, and Compensation shall be credited to
a Participant who is receiving Disability benefits at the full time equivalent
rate of pay that was being earned immediately prior to becoming disabled. 

6.2              Withholding Payroll Taxes.  The Employer shall withhold from
payments made hereunder any taxes required to be withheld from a Participant’s
wages under federal, state or local law.

6.3              Payment to Guardian.  If a Plan benefit is payable to a minor
or a person declared incompetent or to a person incapable of handling the
disposition of property, the Administrative Committee may direct payment of such
Plan benefit to the guardian, legal representative or person having the care and
custody of the minor, incompetent or incapable person.  The Administrative
Committee may require proof of incompetency, minority, incapacity or
guardianship, as it may deem appropriate, prior to distribution of the Plan
benefit.  The distribution shall completely discharge the Administrative
Committee and the Employer from all liability with respect to such benefit.

ARTICLE VII

BENEFICIARY DESIGNATION

7.1              Beneficiary Designation.  If the Participant is married, the
Beneficiary shall be the Participant’s spouse.  Each unmarried Participant shall
have the right, at any time, to designate any person or persons as Beneficiary
or Beneficiaries (both primary as well as contingent) to whom payment under this
Plan shall be made in the event of the Participant’s death prior to the
discharge of the Employer’s obligation under this Plan.

11

--------------------------------------------------------------------------------

 


 

 

 

 

Any Beneficiary designation may be changed by a Participant by the filing of a
written form prescribed by the Administrative Committee.  The filing of a new
Beneficiary designation form will cancel all Beneficiary designations previously
filed.  Any finalized divorce or marriage (other than common law) of a
Participant subsequent to the date of filing of a Beneficiary designation form
shall automatically revoke the prior designation.  If a Participant fails to
designate a Beneficiary as provided above, or if the Beneficiary designation is
revoked by marriage or divorce, without execution of a new designation, or if
all designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then Participant’s designated
Beneficiary shall be deemed to be the person or persons surviving the
Participant in the first of the following classes in which there is a survivor,
share and share alike:

7.1.1        the Participant’s surviving spouse;

7.1.2        the Participant’s children, except that if any of the children
predecease the Participant but leave issue surviving, the issue shall take by
right of representation;

7.1.3        the Participant’s personal representative (executor or
administrator).

7.2              Effect of Payment.  The payment to the Beneficiary shall
completely discharge Employer’s obligations under this Plan.

ARTICLE VIII

ADMINISTRATION

8.1              Administrative Committee Duties.  This Plan shall be
administered by an Administrative Committee, which shall be the Chief Executive
Officer of the Company and the Fiduciary Committee appointed by the Compensation
Committee.  Members of the Administrative Committee may be Participants under
this Plan.  The Administrative Committee shall have the authority to make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan.  A majority vote of the Administrative Committee members shall control any
decision.

In the administration of this Plan, the Administrative Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit and may from time to time consult with counsel who may be counsel to
the Employer.

Subject to Article IX, the decision or action of the Administrative Committee in
respect of any questions arising out of, or in connection with, the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

12

--------------------------------------------------------------------------------

 


 

 

 

 

8.2              Indemnity of Administrative Committee.  To the extent permitted
by applicable law, the Employer shall indemnify, hold harmless and defend the
Administrative Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan,
provided that the Administrative Committee was acting in accordance with the
applicable standard of care.  The indemnity provisions set forth in this Article
shall not be deemed to restrict or diminish in any way any other indemnity
available to the Administrative Committee members in accordance with the
Articles or By-laws of the Company.

ARTICLE IX

CLAIMS PROCEDURE

9.1              Claim.  Any person claiming a benefit, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request in writing to the Administrative Committee who
shall respond in writing as soon as practicable.

9.2              Denial of Claim.  If the claim or request is denied, the
written notice of denial shall state:

9.2.1        the reason for denial, with specific reference to the Plan
provisions where applicable on which the denial is based;

9.2.2        a description of any additional material or information required
and an explanation of why it is necessary; and

9.2.3        an explanation of the Plan’s claims review procedure.

9.3              Review of Claim.  Any person whose claim or request is denied
or who has not received a response within thirty (30) days may request a review
by notice given in writing to the Administrative Committee.  The claim or
request shall be reviewed by the Administrative Committee who may, but shall not
be required to, grant the claimant a hearing.  On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.

9.4              Final Decision.  The decision on review shall normally be made
within sixty (60) days.  If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified and the time limit
shall be one hundred twenty (120) days.  The decision shall be in writing and
shall state the reason and any relevant Plan provisions.  All decisions on
review shall be final and bind all parties concerned.

ARTICLE X

TERMINATION, SUSPENSION OR AMENDMENT

10.1          Termination, Suspension or Amendment of Plan.  The Board may, in
its sole discretion, terminate or suspend this Plan at any time or from time to
time, in whole or in part.  The Compensation Committee may amend this Plan at
any time or from time to time.  Any amendment may provide different benefits or
amounts of benefits from those herein set forth.  However, no such termination,
suspension or amendment or other action with respect to the Plan shall adversely
affect the benefits of Participants which have accrued prior to such action, the
benefits of any Participant who has previously retired, or the benefits of any
Beneficiary of a Participant who has previously died.

13

--------------------------------------------------------------------------------

 


 

 

 

 

10.2          Change in Control.  Notwithstanding Section 10.1 above, during a
Change in Control Period, neither the Board nor the Administrative Committee may
terminate this Plan with regard to accrued benefits of current Participants.  No
amendment may be made to the Plan during a Change in Control Period which would
adversely affect the accrued benefits of current Participants, the benefits of
any Participant who has retired, or the Beneficiary of any Participant who has
died.  The Plan shall continue to operate and be effective with regard to all
current or retired Participants and their Beneficiaries during any Change in
Control Period.

ARTICLE XI

MISCELLANEOUS

11.1          Unfunded Plan.  This Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of “management or highly compensated employees” within the meaning of
Sections 201, 301 and 401 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and therefore to be exempt from the provisions of
Parts 2, 3 and 4 of Title I of ERISA.

11.2          Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interest
or claims in any property or asset of the Employer, nor shall they be
Beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by the Employer.  Except as may be provided in Section 11.3, such
policies, annuity contracts or other assets of the Employer shall not be held
under any trust for the benefit of Participants, their Beneficiaries, heirs,
successors or assigns, or held in any way as collateral security for the
fulfilling of the obligation of the Employer under this Plan.  Any and all of
the Employer’s assets and policies shall be, and remain, the general, unpledged,
unrestricted assets of the Employer.  The Employer’s obligation under the Plan
shall be that of an unfunded and unsecured promise to pay money in the future.

11.3          Trust Fund.  The Employer shall be responsible for the payment of
all benefits provided under the Plan.  At its discretion, the Employer may
establish one or more trusts, with such trustees as the Board may approve, for
the purpose of providing for the payment of such benefits.  Such trust or trusts
may be irrevocable, but the assets thereof shall be subject to the claims of the
Employer’s creditors.  To the extent any benefits provided under the Plan are
actually paid from any such trust, the Employer shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Employer.

11.4          Nonassignability.  Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and nontransferable.  No part of the amount payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of Participant’s or
any other person’s bankruptcy or insolvency.

14

--------------------------------------------------------------------------------

 


 

 

 

 

11.5          Not a Contract of Employment.  The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between the
Employer and the Participant, and the Participant (or Participant’s Beneficiary)
shall have no rights against the Employer except as may otherwise be
specifically provided herein.  Moreover, nothing in this Plan shall be deemed to
give a Participant the right to be retained in the service of the Employer or to
interfere with the right of the Employer to discipline or discharge the
Participant at any time.

11.6          Governing Law.  The provisions of this Plan shall be construed,
interpreted and governed in all respects in accordance with the applicable
federal law and, to the extent not preempted by such federal law, in accordance
with the laws of the State of Idaho without regard to the principles of
conflicts of laws.

11.7          Validity.  If any provision of this Plan shall be held illegal or
invalid for any reason, the remaining provisions shall nevertheless continue in
full force and effect without being impaired or invalidated in any way.

11.8          Notice.  Any notice or filing required or permitted to be given
under the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail or fax.  The notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.

11.9          Successors.  Subject to Section 10.1, the provisions of this Plan
shall bind and inure to the benefit of the Employer and its successors and
assigns.  The term successors as used herein shall include any corporate or
other business entity which shall, whether by merger, consolidation, purchase or
otherwise acquire all or substantially all of the business and assets of the
Employer, and successors of any such corporation or other business entity.

IDAHO POWER COMPANY

 

By:   /s/J. LaMont Keen                         
Chief Executive Officer

Dated:              11/19/09                        



By:   /s/Patrick A. Harrington               
Corporate Secretary

Dated:                11/19/09                      

 

Adopted effective as of January 1, 2005
Amended by the Board July 20, 2006
Amended by the Board November 20, 2008
Amended by the Board – November 19, 2009
15

--------------------------------------------------------------------------------

 

 